DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/17/2021 has been entered. Claim 18 was cancelled and claim 21 was added new. Claims 1-17 and 19-21 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Response to Arguments
Applicant’s arguments, with respect to the 35 U.S.C. 102 rejection in view of Tamada (U.S. Pre-Grant Publication No. 2019/0293087) have been fully considered and are persuasive. The examiner acknowledges Tamada does not teach claimed scalloped openings extending through the second portion. The 35 U.S.C. 102 rejection in view of Tamada has been withdrawn. 
Applicant’s arguments, with respect to the 35 U.S.C. 102 rejections in view of Bluestone (U.S. Patent No. 3,920,271) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Primich (U.S. Patent No. 3,290,066).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primich et al. (U.S. Patent No. 3,290,066), hereinafter “Primich”.

As per claim 10, Primich discloses a diffuser pipe having a tubular body including a first portion (32; figure 1) extending in a generally radial direction, a second portion (16) extending in a generally axial direction and terminating at a pipe outlet (at the lower end shown; figure 1), and a bend portion (34) fluidly linking the first portion and the second portion (as shown; figure 1), the pipe outlet having scalloped openings extending through the second portion (openings formed between tabs 20; figure 1).  


    PNG
    media_image1.png
    434
    700
    media_image1.png
    Greyscale



(the openings between tabs 20 extends from the very end of duct 10 forming the outlet to a location upstream to the outlet; figure 1).  

As per claim 12, Primich discloses the diffuser pipe of claim 11, and further discloses wherein the scalloped openings have the same length (as shown; figure 1).  

As per claim 13, Primich discloses the diffuser pipe of claim 10, and further discloses wherein the scalloped openings are spaced apart from each other (as shown; figure 1).  

As per claim 14, Primich discloses the diffuser pipe of claim 10, and further discloses wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls (duct 10 is shown to be annular, i.e., having a radially inner wall, radially outer wall, and two circumferentially spaced side walls; figure 1), the scalloped openings extending through each of the radially inner and outer walls (as shown; figure 1).  

As per claim 15, Primich discloses the diffuser pipe of claim 10, and further discloses wherein the tubular body has a radially inner wall and a radially outer wall, and circumferentially-spaced side walls extending between the radially inner and outer walls (duct 10 is shown to be annular, i.e., having a radially inner wall, radially outer wall, and two circumferentially spaced side walls; figure 1), the scalloped openings extending through each of the side walls (as shown; figure 1).  

(scalloped openings between tabs 20; figure 1) by removing mass from the outlet to form the scalloped openings (duct 10 made from cutting a sheet metal, i.e., removing mass; column 2, lines 33-38).  

As per claim 19, Primich discloses the method of claim 17, and further discloses wherein providing the outlet of the diffuser pipe with scalloped openings includes providing the scalloped openings spaced apart from each other (as shown; figure 1).  

As per claim 20, Primich discloses the method of claim 17, and further discloses wherein providing the outlet of the diffuser pipe with scalloped openings includes providing the scalloped openings on opposed walls of the outlet (the portion of duct 10 having tabs 20 are circular, i.e., tabs 20 on opposed walls; figure 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primich.

.

Allowable Subject Matter
Claims 1-9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because there is no motivation to combine the prior arts to create the claimed invention having a plurality of diffuser pipes wherein “the pipe outlet having scalloped openings extending through the second portion”.
In the closest prior art, Tamada (U.S. Pre-Grant Publication No. 2019/0293087) discloses a compressor diffuser for a gas turbine engine, the compressor diffuser comprising: diffuser pipes (51; figure 2) having a tubular body (as shown; figure 2) including a first portion (74) extending in a generally radial direction, a second portion (78) extending in a generally axial direction and terminating at a pipe outlet (76), and a bend portion (80) fluidly linking the first portion and the second portion (as shown; figures 2, 3), the pipe outlet being scalloped (having two scalloped bulging parts 82; figures 2, 3).
However, Tamada does not teach the pipe outlet having scalloped openings extending through the second portion.
In another prior art, Primich teaches the pipe outlet havinq scalloped openings extending through the second portion (openings formed between tabs 20; figure 1). Primich, however does not teach a compressor diffuser made from a plurality of pipes.


Claims 2-9 and 21 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745